DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/068, 608, filed on 07/06/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020, 06/09/2021 and 01/06/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 6-17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Tsurata et al. (US 2011/0103782; already of record) in view of Park (US 2012/0200176; already of record).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 20, Tsurata discloses, a lens driving device (Figs. 1-2 and 10-15(b)) comprising: 
a base (220) disposed below the housing; 


a bobbin (2610) disposed in the housing and configured to move in a direction of an optical axis (Paragraphs 0187 and 0189); 
a first coil (230x) disposed on an outer circumferential surface of the bobbin; 
a magnet (240x, y) disposed on the housing and facing the first coil; 
a first substrate (Paragraph 0202) disposed between the housing and the base;
a second coil (30s, t and 230y) disposed on the first substrate and facing the magnet.
Tsurata does not disclose an upper elastic member connecting the bobbin and the housing; a support member electrically connecting the first substrate and the upper elastic member; and a conducting member electrically connecting the second coil and the first substrate, wherein the housing comprises first and second corner portions, a third corner portion opposite to the first corner portion, and a fourth corner portion opposite to the second corner portion, wherein the magnet comprises a first magnet disposed on the first corner portion of the housing, a second magnet disposed on the second corner portion of the housing, a third magnet disposed on the third corner portion of the housing, and a fourth magnet disposed on the fourth corner portion of the housing, wherein the second coil comprises a first coil unit facing the first magnet, a second coil unit facing the second magnet, a third coil unit facing the third magnet, a fourth coil unit facing the fourth magnet, and wherein the first coil unit is electrically connected with the third coil unit, and the second coil unit is electrically connected with the fourth coil unit.
Park teaches, from the same field of endeavor that in a lens driving device (Figs. 1-9) that it would have been desirable to make an upper elastic member (see 400 above 100, 200) connecting the bobbin and the housing; a support member (Para. 0025 and see 2) electrically connecting the first substrate and the upper elastic member; and a conducting member (222, 230, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an upper elastic member connecting the bobbin and the housing; a support member electrically connecting the first substrate and the upper elastic member; and a conducting member electrically connecting the second coil and the first substrate, wherein the housing comprises first and second corner portions, a third corner portion opposite to the first corner portion, and a fourth corner portion opposite to the second corner portion, wherein the magnet comprises a first magnet disposed on the first corner portion of the housing, a second magnet disposed on the second corner portion of the housing, a third magnet disposed on the third corner portion of the housing, and a fourth magnet disposed on the fourth corner portion of the housing, wherein the second coil comprises a first coil unit facing the first magnet, a second coil unit facing the second magnet, a third coil unit facing the third magnet, a fourth coil unit facing the fourth magnet, and wherein the first coil unit is electrically 
Regarding claim 2, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the second coil comprises a first connection coil unit connecting the first and second coil units (222, 230, 320, 322, 324), and a second connection coil unit connecting the third and fourth coil units (222, 230, 320, 322, 324), and wherein the first coil unit is not electrically connected with the second coil unit (222, 230, 320, 322, 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second coil comprises a first connection coil unit connecting the first and second coil units, and a second connection coil unit connecting the third and fourth coil units, and wherein the first coil unit is not electrically connected with the second coil unit as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claims 3 and 17, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the conducting member comprises first to fourth conducting parts disposed on the first substrate, and wherein the first and second conducting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conducting member comprises first to fourth conducting parts disposed on the first substrate, and wherein the first and second conducting parts are connected with the first and second coil units, and the third and fourth conducting parts are connected with the third and fourth coil units as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claim 6, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to include a second substrate disposed on the first substrate, and wherein the second coil is formed as a pattern coil on the second substrate (see 212, 220, 230, 235).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second substrate disposed on the first substrate, and wherein the second coil is formed as a pattern coil on the second substrate as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claim 7, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the conducting member comprises a plurality of conducting parts on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conducting member comprises a plurality of conducting parts on the first substrate, and wherein only four of the plurality of conducting parts contact with the second substrate as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claim 8, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the conducting member is disposed between two adjacent lateral surfaces of the second substrate, and the conducting member is spaced apart at a same distance with each of the two adjacent lateral surfaces of the second substrate (see Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conducting member is disposed between two adjacent lateral surfaces of the second substrate, and the conducting member is spaced apart at a same distance with each of the two adjacent lateral surfaces of the second substrate as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claim 9, Tsurata in view of Park discloses and teaches as set forth above, and Tsurata further discloses, two sensors disposed between the first substrate and the base, wherein 
Regarding claim 10, Tsurata in view of Park discloses and teaches as set forth above, and Tsurata further discloses, the base comprises a groove formed on an upper surface of the base and having a shape corresponding with a shape of the sensor (see 115, 170), wherein the sensor is disposed in the groove of the base, and wherein the groove of the base is disposed on a corner area of the upper surface of the base (see 115, 170).
Regarding claim 11, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the base comprises an extension part (230, 320) protruding from an upper surface of the base and formed on a corner area of the base, wherein the extension part comprises an inner lateral surface facing the housing and a groove formed on the inner lateral surface of the extension part (see 310, 322, 324, 326), and wherein at least a portion of the conducting member is disposed on the groove of the extension part (see 214 and 320, 322, 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the base comprises an extension part protruding from an upper surface of the base and formed on a corner area of the base, wherein the extension part comprises an inner lateral surface facing the housing and a groove formed on the inner lateral surface of the extension part, and wherein at least a portion of the conducting member is disposed on the groove of the extension part as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
claim 12, Tsurata in view of Park discloses and teaches as set forth above, and Park further teaches, from the same field of endeavor that in a lens driving device that it would have been desirable to make the first upper elastic unit is connected to one end of the first coil, and the second upper elastic unit is connected to the other end of the first coil (Para. 0105 and see 410, 420).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first upper elastic unit is connected to one end of the first coil, and the second upper elastic unit is connected to the other end of the first coil as taught by the lens driving device of Park in the lens driving device of Tsurata since Park teaches it is known to include these features in a lens driving device for the purpose of providing a lens driving device with high quality images and enhanced auto-focusing.
Regarding claim 13, Tsurata in view of Park discloses and teaches the claimed invention except for a distance between the magnet and the coil part is 80.about.120 .mu.m in the direction of the optical axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a distance between the magnet and the coil part is 80.about.120 .mu.m in the direction of the optical axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Tsurata in view of Park discloses and teaches as set forth above, and Tsurata further discloses, a camera module (Figs. 1-2 and 10-15(b)), comprising: a printed circuit board (310); an image sensor disposed on the printed circuit board (Para. 0099); the lens driving device of claim 1 (see rejection of claim 1 above) disposed above the printed circuit board; and a lens (600) coupled to the bobbin of the lens driving device.
claim 15, Tsurata in view of Park discloses and teaches as set forth above, and Tsurata further discloses, an optical apparatus (Figs. 1-2 and 10-15(b)), comprising: a main body (Para. 0172); the camera module of claim 14 (see rejection of claim 14 above) disposed on the main body; and a display disposed on the main body and outputting an image photographed by the camera module (Para. 0172).
Regarding claim 16, Tsurata discloses, a lens driving device (Figs. 1-2 and 10-15(b)) comprising: 
a base (220) disposed below the housing; 
a housing (210, 220, 2300); 
a bobbin (2610) disposed in the housing and configured to move in a direction of an optical axis (Paragraphs 0187 and 0189); 
a first coil (230x) disposed on an outer circumferential surface of the bobbin; 
a magnet (240x, y) disposed on the housing and facing the first coil; 
a first substrate (Paragraph 0202) disposed between the housing and the base;
a second coil (30s, t and 230y) disposed on the first substrate and facing the magnet;
an upper elastic member (400) connecting the bobbin and the housing; 
a support member electrically connecting the first substrate and the upper elastic member (Para. 0025).
Tsurata does not disclose a conducting member electrically connecting the second coil and the first substrate, wherein the upper surface of the base comprises first and second corner areas, a third corner area opposite to the first corner area, and a fourth corner area opposite to the second corner area, wherein the second coil comprises a first coil unit disposed at a position corresponding to the first corner area of the base, a second coil unit disposed at a position 
Park teaches, from the same field of endeavor that in a lens driving device (Figs. 1-9)  that it would have been desirable to include a conducting member (220, 230, 240) electrically connecting the second coil (200) and the first substrate (300), wherein the upper surface of the base comprises first and second corner areas, a third corner area opposite to the first corner area, and a fourth corner area opposite to the second corner area (see 222, 230, 320, 322, 324), wherein the second coil comprises a first coil unit disposed at a position corresponding to the first corner area of the base (see 222, 230, 320, 322, 324), a second coil unit disposed at a position corresponding to the second corner area of the base (see 222, 230, 320, 322, 324), a third coil unit disposed at a position corresponding to the third corner area of the base (see 222, 230, 320, 322, 324), and a fourth coil unit disposed at a position corresponding to the fourth corner area of the base (see 222, 230, 320, 322, 324), and wherein the first coil unit is electrically connected with the third coil unit (see 222, 230, 320, 322, 324), and the second coil unit is electrically connected with the fourth coil unit (see 222, 230, 320, 322, 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a conducting member electrically connecting the second coil and the first substrate, wherein the upper surface of the base comprises first and second corner areas, a third corner area opposite to the first corner area, and a fourth corner area opposite to the second corner area, wherein the second coil comprises a first 












Allowable Subject Matter
Claims 4-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 4 and 18, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper elastic member comprises a first upper elastic unit and a second upper elastic unit spaced apart from the first upper elastic unit, wherein the support member comprises a first support member unit and a support member unit spaced apart from the first support member unit, wherein the first support member unit connects the first upper elastic unit and the first substrate and the second support member unit connects the second upper elastic unit and the first substrate, wherein the first substrate comprises six terminals, and wherein each of two of the six terminals are connected to the each of the first support member unit and the second support member unit and each of the other four of the six terminals are connected to the each of first to fourth conducting parts in a lens driving device so as to provide a lens driving device with reduced size and improved resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/22/2022